Case 1:18-cr-00068-JMS-WRP Document 204 Filed 10/22/19 Page 1 of 28   PageID #:
                                   1696
Case 1:18-cr-00068-JMS-WRP Document 204 Filed 10/22/19 Page 2 of 28   PageID #:
                                   1697
Case 1:18-cr-00068-JMS-WRP Document 204 Filed 10/22/19 Page 3 of 28   PageID #:
                                   1698
Case 1:18-cr-00068-JMS-WRP Document 204 Filed 10/22/19 Page 4 of 28   PageID #:
                                   1699
Case 1:18-cr-00068-JMS-WRP Document 204 Filed 10/22/19 Page 5 of 28   PageID #:
                                   1700
Case 1:18-cr-00068-JMS-WRP Document 204 Filed 10/22/19 Page 6 of 28   PageID #:
                                   1701
Case 1:18-cr-00068-JMS-WRP Document 204 Filed 10/22/19 Page 7 of 28   PageID #:
                                   1702
Case 1:18-cr-00068-JMS-WRP Document 204 Filed 10/22/19 Page 8 of 28   PageID #:
                                   1703
Case 1:18-cr-00068-JMS-WRP Document 204 Filed 10/22/19 Page 9 of 28   PageID #:
                                   1704
Case 1:18-cr-00068-JMS-WRP Document 204 Filed 10/22/19 Page 10 of 28   PageID #:
                                    1705
Case 1:18-cr-00068-JMS-WRP Document 204 Filed 10/22/19 Page 11 of 28   PageID #:
                                    1706
Case 1:18-cr-00068-JMS-WRP Document 204 Filed 10/22/19 Page 12 of 28   PageID #:
                                    1707
Case 1:18-cr-00068-JMS-WRP Document 204 Filed 10/22/19 Page 13 of 28   PageID #:
                                    1708
Case 1:18-cr-00068-JMS-WRP Document 204 Filed 10/22/19 Page 14 of 28   PageID #:
                                    1709
Case 1:18-cr-00068-JMS-WRP Document 204 Filed 10/22/19 Page 15 of 28   PageID #:
                                    1710
Case 1:18-cr-00068-JMS-WRP Document 204 Filed 10/22/19 Page 16 of 28   PageID #:
                                    1711
Case 1:18-cr-00068-JMS-WRP Document 204 Filed 10/22/19 Page 17 of 28   PageID #:
                                    1712
Case 1:18-cr-00068-JMS-WRP Document 204 Filed 10/22/19 Page 18 of 28   PageID #:
                                    1713
Case 1:18-cr-00068-JMS-WRP Document 204 Filed 10/22/19 Page 19 of 28   PageID #:
                                    1714
Case 1:18-cr-00068-JMS-WRP Document 204 Filed 10/22/19 Page 20 of 28   PageID #:
                                    1715
Case 1:18-cr-00068-JMS-WRP Document 204 Filed 10/22/19 Page 21 of 28   PageID #:
                                    1716
Case 1:18-cr-00068-JMS-WRP Document 204 Filed 10/22/19 Page 22 of 28   PageID #:
                                    1717
Case 1:18-cr-00068-JMS-WRP Document 204 Filed 10/22/19 Page 23 of 28   PageID #:
                                    1718
Case 1:18-cr-00068-JMS-WRP Document 204 Filed 10/22/19 Page 24 of 28   PageID #:
                                    1719
Case 1:18-cr-00068-JMS-WRP Document 204 Filed 10/22/19 Page 25 of 28   PageID #:
                                    1720
Case 1:18-cr-00068-JMS-WRP Document 204 Filed 10/22/19 Page 26 of 28   PageID #:
                                    1721
Case 1:18-cr-00068-JMS-WRP Document 204 Filed 10/22/19 Page 27 of 28   PageID #:
                                    1722
Case 1:18-cr-00068-JMS-WRP Document 204 Filed 10/22/19 Page 28 of 28   PageID #:
                                    1723
